Citation Nr: 0734902	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee degenerative joint disease, status-
post arthroplasty.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for tension 
headaches.  The decision also granted service connection for 
a right knee disability and assigned a noncompensable 
evaluation, effective from August 1, 2003.  (The Board 
observes that subsequent to the March 2004 decision, the 
veteran's file was transferred to the Honolulu, Hawaii 
Regional Office).  Subsequently, in a May 2005 Decision 
Review Officer's decision, the Honolulu RO increased the 
veteran's evaluation to 10 percent, effective August 1, 2003.

The Board notes that the veteran, in his March 2004 Notice of 
Disagreement, indicated that "a 10 percent rating will 
satisfy his claim at the present time."  As noted above, the 
RO granted such 10 percent evaluation in a May 2005 decision.  
The RO notified the veteran of its decision in a May 5, 2005 
letter.  Subsequently, the veteran on a VA Form 9 dated on 
May 25, 2005, indicated that he was appealing his right knee 
issue.  Such issue was also addressed by the veteran at a 
June 2005 Decision Review Officer's hearing.  Thus, because 
the veteran continues to disagree with his assigned 
evaluation and there is no evidence that he has withdrawn the 
issue of an increased initial evaluation for his service-
connected right knee disability, the Board finds that such 
issue is available for appellate review.

The record reflects that the veteran has also contended that 
his headaches are secondary to his service-connected 
tinnitus.  However, this issue has not been developed for 
appellate review.  Therefore, it is referred to the RO for 
appropriate action.


The issue of entitlement to an initial evaluation in excess 
of 10 percent for right knee degenerative arthritis, status-
post arthroscopy, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
has chronic tension headaches that are related to service.


CONCLUSION OF LAW

Tension headaches were not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of September 2003, June 2005, and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant that 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, requested that he submit any additional evidence in 
his possession pertaining to the claim, and provided him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal in the event of award of the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and a VA examination report.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

The Board notes the veteran's contentions that the service 
medical records which show that he was treated for headaches 
were lost during his transition from Pearl Harbor to Naval 
Recruiting School in Pensacola Florida.  However, the Board 
notes that in August 2005, the RO, in an effort to obtain 
such records, asked the veteran to provide the exact date 
that he was sent to Pensacola.  However, the veteran never 
submitted the requested information.  The veteran, during his 
July 2007 Travel Board hearing, said that he had located the 
information and would provide it to VA. (See Transcript (T.) 
at page (pg.) 4-6).  However, to date, the record does not 
reflect that he has done so.  In this regard, the Board 
observes that VA's duty to assist is not a one-way street; 
the veteran also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, the Board observes that VA has 
made reasonable efforts to assist the veteran in obtaining 
the service medical records that he contends are missing from 
the record.

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).
Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
tension headaches that he believes are due to the stress that 
he endured while serving as a Navy recruiter.
In this regard, in order to establish service connection on a 
direct basis the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current injury and in-service injury or disease.  
Although the veteran reported that he sought treatment for 
such headaches in service, the contemporaneous service 
medical records do not indicate that he ever complained of, 
or was treated for, tension headaches.  The Board notes that 
the veteran's service medical records do reflect that that in 
January 1985, November 1987 and in October 1993, he 
complained of experiencing headaches in conjunction with 
various other symptomology.  However, such complaints were 
attributed to a viral infection and an upper respiratory 
infection and/or bronchitis.  


Moreover, it is significant to point out that, the veteran, 
in reports of medical history dated in April 1978, February 
1995, and January 2002, denied a history of frequent or 
severe headaches.  Likewise, on the corresponding reports of 
medical examination, and on reports of medical examination 
dated in August 1981 and June 1986, none of the examiners 
reported that the veteran experienced tension headaches.  
Additionally, a March 2003 Report of Medical Assessment does 
not reflect that the veteran complained of experiencing 
tension headaches.

Further, other than on the veteran's September 2003 VA 
examination report, there is no evidence of record that the 
veteran has complained of, or sought treatment, post-service, 
for tension headaches.  Moreover, no clinical opinion of 
record etiologically relates the veteran's tension headaches 
to any incident of his service.  Therefore, in the absence of 
any evidence to the contrary, the Board finds that the 
veteran does not have chronic tension headaches that are 
etiologically related to service.

In conclusion, although the veteran asserts that he has 
current tension headaches which are related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current headaches are related to 
his active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tension headaches.


ORDER

Entitlement to service connection for tension headaches is 
denied.



REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In this case, the record reflects that the veteran was last 
afforded a VA examination for his right knee in September 
2003.  The Board finds that a new examination is necessary to 
determine the current nature and extent of the veteran's 
service-connected right knee disability.

With respect to the veteran's claim for an increased initial 
evaluation for his service-connected right knee disability, 
the veteran, on his May 2005 VA Form 9, indicated that he 
desired a Travel Board hearing.  While the veteran was 
afforded a Travel Board hearing before the undersigned in 
July 2007, the increased initial rating issue was not 
addressed.  Because the record does not reflect that a Board 
hearing has been conducted on such issue and the request has 
not been withdrawn, the veteran should be afforded another 
opportunity for a Travel Board hearing on this issue, to 
ensure compliance with due process requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
service-connected right knee disability.  
The examiner should indicate the specific 
degrees of motion of the right leg.  He 
or she should indicate whether the 
veteran has experienced episodes of 
instability, pain, and/or effusion.  

Further, the orthopedic examiner should 
comment on any functional impairment due 
to pain, including on use and during 
flare-ups, and describe such in 
additional degrees of limitation of 
motion, if possible.  The pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

2.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought remains denied, the veteran should 
be issued a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  

3.  Contact the veteran and inquire 
whether he continues to desire a hearing 
before a Veterans Law Judge of the Board 
of Veterans' Appeals via either a 
videoconference hearing or an in-person 
hearing before a traveling Veterans Law 
Judge sitting at the local RO.  The 
veteran should be requested to specify 
whether he desires a videoconference or 
Travel Board hearing.  Thereafter, as 
warranted, schedule the desired hearing 
before a Veterans Law Judge of the Board 
of Veterans' Appeals at the local RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


